DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed March 8, 2021 (hereinafter “Reply”) and the accompanying request for continued examination.
Claims 1, 4-13, and 15-19 are amended.
Claims 1-20 are pending and indicated as allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The independent claims include features to, inter alia, determine, for alternately exploring the first dimension and the second dimension, a best-arm identification algorithm that selects a parameter within a one-dimensional array according to a bounded sampling complexity and a fixed confidence 
The closest art of record, including the combination of Katariya et al. (“Stochastic Rank-1 Bandits”, March 8, 2017, Cornell University arXiv.org, pp. 1-17) (hereinafter “Katariya”), Chang et al. (U.S. Pub. No. 2008/0281627 A1) (hereinafter “Chang”), Baraniuk et al. (U.S. Pub. No. 2014/0279727 A1) (hereinafter “Baraniuk”) (teaching sparse factor analysis for analysis of user content preferences), and Geyik et al. (U.S. Pub. No. 2018/0232434 A1) (hereinafter “Geyik”) (teaching techniques for proactive and retrospective joint weight attribution in a streaming environment), does not teach, suggest, or render obvious each and every element of the independent claims. Further, one of ordinary skill in the art at the time of invention would not look to combine Katariya, Chang, Baraniuk, and Geyik, or the closest art of record, to arrive at the present claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622